 

 

SE ae ie AANA AIEEE AOAC

Case 1:17-cv-05357-GBD-KHP Document opie SEN 1 Page 1 of 3 mp
og ES AENT |

   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SILAS ELMAN ALVAREZ CIFUENTES and JOHN
DOE, on behalf of themselves, FLSA Collective Plaintiffs

and the Class, : MEMORANDUM DECISION
: AND ORDER

 

 

 

Plaintiffs,
-against- 17 Civ. 5357 (GBD) (KHP)
HAMO INC., d/b/a Jerusalem Restaurant, LITTLE WEST:

INC., d/b/a Broadway Pizza, MOHAMED ELHASSANI,
RACHID BOURASSA, AND HAKIM CHANTIT,

Defendants.

GEORGE B. DANIELS, United States District Judge:

Plaintiff Silas Elman Alvarez Cifuentes brings this action against Defendants Hamo Inc.,
Little West Inc., Mohammed Elhassani, Rachid Bourassa, and Hakim Chantit, alleging unpaid wages
and overtime. (Am. Compl., ECF No. 22.) Defendants Bourassa and Chantit were previously
dismissed from this action. (Stipulation of Voluntary Dismissal Pursuant to Fed. R. Civ. P.
41(a)(1)(A)Gi), ECF No. 65.)

Before this Court is Magistrate Judge Katharine H. Parker’s November 30, 2020 Report and
Recommendation (the “Report”), recommending that this Court enter default judgment against
Elhassani and award Plaintiff $238,595.60. (Report, ECF No. 96, at 11.) Magistrate Judge Parker
advised the parties that failure to file timely objections to the Report would constitute a waiver of
those objections on appeal. (/d. at 12.) No objections were filed.

A court “may accept, reject, or modify, in whole or in part, the findings or

recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate

 

 

 
Case 1:17-cv-05357-GBD-KHP Document 98 Filed 04/13/21 Page 2 of 3

judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when
“upon review of the entire record, [the court is] ‘left with the definite and firm conviction that a
mistake has been committed.’” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted).

Defendant Elhassani was initially represented by counsel in this action. He, however, “failed
to communicate with his counsel, failed to participate in discovery and attend scheduled conferences,
and failed to respond to multiple efforts to reach him.” (Report at 1.) Accordingly, on August 22,
2020, Magistrate Judge Parker granted Elhassani’s former counsel’s motion to withdraw. (Endorsed
Mot. to Withdraw as Counsel of Record, ECF No. 81.) On Plaintiff's motion, Magistrate Judge
Parker subsequently issued an order requiring Elhassani to show cause why the Court should not
enter a default judgment against him pursuant to Federal Rule of Civil Procedure 55(b). (Order to
Show Cause for Entry of Default J., ECF No. 94.) Elhassani neither filed a response nor appeared
at the show cause hearing held by Magistrate Judge Parker on November 24, 2020.

Considering Elhassani’s “utter failure to participate in discovery and frustration of the
purpose of the rules of discovery,” Magistrate Judge Parker appropriately determined that
rendering a default judgment against Elhassani is warranted, pursuant to Rule 37(b)(2)(A)(vi).
(Report at 4.) Magistrate Judge Parker then conducted a comprehensive and careful inquest. (See
id. at 4-11.) Magistrate Judge Parker concluded that Plaintiff is entitled to $115,797.80 in unpaid
regular, overtime, and spread of hour wages; $115,797.80 in liquidated damages; and $10,000 in
statutory penalties for violations of wage notice and statement requirements. (/d. at 11.) At

Plaintiffs request, Magistrate Judge Parker deducted $3,000 from the total to account for

 
Case 1:17-cv-05357-GBD-KHP Document 98 Filed 04/13/21 Page 3 of 3

Plaintiffs settlement with Bourassa and Chantit, resulting in a total award of $238,595.60. (/d.)
This Court finds no error, clear or otherwise in the Report’s analysis.

Magistrate Judge Parker’s Report is ADOPTED in its entirety. Final judgment shall be
entered against Defendant Elhassani ordering him to pay Plaintiff a total of $238,595.60 in unpaid

wages, liquidated damages, and statutory penalties.

Dated: New York, New York
April 12, 2021
SO_ORDERED.

A Dowd,

a
GEDRQEB. DANIELS
United States District Judge

 

 
